UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6021



EDWARD NATHANIEL BELL,

                                                  Plaintiff - Appellant,

          versus


FRED D. HILDEBRAND, Superintendent;         P.   J.
KRIEGER, Captain of Security,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-637-7)


Submitted:   April 12, 2001                  Decided:    April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Nathaniel Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Bell, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Bell v. Hildebrand, No.

CA-00-637-7 (W.D. Va. filed Dec. 11, 2000; entered Dec. 12, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2